Citation Nr: 1044712	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to August 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  

In June 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
the proceeding has been associated with the claims file.

In June 2008, the Board remanded this matter for further 
development.  After such development was completed and this 
matter was returned to the Board, the Veteran's claim was denied 
by way of an August 2009 Board decision.  Subsequently, the 
appellant filed an appeal with the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending in the 
Court, in July 2010, the VA Office of General Counsel and the 
appellant's attorney filed a Joint Motion for Remand (JMR), 
requesting that the Court vacate the Board's August 2009 decision 
and remand the claim.  A July 2010 Order of the Court granted the 
parties' joint motion, vacating the Board's August 2009 decision 
and remanding the claim to the Board for compliance with 
directives that were specified by the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the August 2009 Joint Motion for Remand, the parties agreed 
that the Board failed to provide adequate reasons and bases for 
its August 2009 decision denying the Veteran's claim for service 
connection for a hiatal hernia with GERD.  Specifically, the 
parties agreed that the Board "did not analyze the credibility 
and probative value of . . .[the Veteran's] sworn statements that 
he has suffered from continuous symptoms of gastric disabilities 
since service."  The parties also agreed that the September 2008 
VA medical examination was inadequate because the VA examiner 
failed to consider the Veteran's sworn statements regarding his 
continued symptomatology since service.  See, e.g., Board Hearing 
Transcript, June 2007 at 5-6; see also Form 9 Appeal, July 2006.

In light of the above discussion, the Board finds that additional 
development is required, to include obtaining an addendum to the 
September 2008 VA examination.  If that examiner is no longer 
available, the Veteran should be afforded with a new VA 
examination relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying opinion from the 
September 2008 VA examiner as to the nature 
and etiology of any current hiatal hernia or 
gastroesophageal reflux disease (GERD) 
disorder.  If that examiner is unavailable, a 
new VA examination should be conducted, and 
any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.

The examiner should review all pertinent 
records associated with the claims file, to 
include the Veteran's service treatment 
records, VA treatment records, and private 
treatment records.  The examiner should also 
note that the Veteran's testimony at the June 
2007 Board hearing has been reviewed, 
including but not limited to his testimony 
regarding his continued symptomatology since 
service (see transcript at 4-8).  The 
examiner should indicate whether it is at 
least as likely as not (meaning likelihood of 
at least 50%) that any hiatal hernia or GERD 
disorder, and any other gastric disorder 
identified on examination, is related to 
service.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.

2.  Thereafter, please review the claims 
folder to ensure that the foregoing requested 
development has been completed.  In 
particular, review the addendum opinion or VA 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  After reviewing any newly submitted 
evidence, to include a February 2006 letter 
from Dr. M.F. submitted by the Veteran in 
August 2010, and after undertaking any 
additional development deemed necessary, the 
issue on appeal should be readjudicated.  If 
any benefit sought on appeal is denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC) and afforded the opportunity to 
respond thereto.  This matter should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or 



other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



